Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
*428This is an action of assumpsit by the plaintiff against the defendant for building a bridge. The District Judge decided'against the plaintiff, on the ground that the bridge was in the city of Oakland, and therefore the city authorities, and not the county government, had jurisdiction, and that consequently it was an unauthorized contract.
It appears from the Act of incorporation, that the southern line of the creek over which the bridge was built, is the dividing line between the City of Oakland and the remainder of Contra Costa County.
In such a case, I think the rule for public convenience would admit the power of either jurisdiction to have a bridge constructed, to enable the citizens of its own territory to pass beyond it.
Judgment reversed, and cause remanded.